United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 21, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-50201
                          Summary Calendar



AL STEVENSON,

                                     Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-03-CV-392-RP
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Al Stevenson appeals the district court's judgment affirming

the determination of the Commissioner of Social Security that he

is not disabled within the meaning of the Social Security Act.

We find that the Administrative Law Judge correctly applied the

relevant legal standards in evaluating the medical evidence; in

determining Stevenson’s residual functional capacity; and in

assessing the credibility of Stevenson’s complaints of fatigue.

See Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50201
                                -2-

Moreover, the record provides substantial evidence supporting the

Commissioner’s conclusion that Stevenson is not disabled.   See

id.   Stevenson’s case does not present circumstances under which

the ALJ is required to make a separate finding that Stevenson is

able to maintain employment over a significant period of time.

See Watson v. Barnhart, 288 F.3d 212 (5th Cir. 2002); Dunbar v.

Barnhart, 330 F.3d 670, 672 (5th Cir. 2003).

      AFFIRMED.